Appeal by defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Delin, J.), imposed October 6, 1983, upon his plea of guilty to criminal sale of marihuana in the fourth degree, the *817sentence being a definite term of imprisonment of six months. 11 Sentence affirmed, and this case is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (subd 5). 11 Defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed. Under the circumstances of this case, defendant has no basis to now complain that his sentence was excessive. Mollen, P. J., Lazer, Brown and Eiber, JJ., concur.